Exhibit 10.7

NET PROFITS INTEREST AGREEMENT
 
GULF COAST OIL CORPORATION
 
“WI Owner”
 
and

 
VALENS U.S. SPV I, LLC
 
and
 
VALENS OFFSHORE SPV II, CORP.
 
“Assignees”
 
Dated as of
 
November 20, 2007
 


--------------------------------------------------------------------------------



NET PROFITS INTEREST AGREEMENT
 
THIS NET PROFITS INTEREST AGREEMENT (“Agreement”) is made and entered into as of
this 20th day of November, 2007, and is between GULF COAST OIL CORPORATION, a
Delaware corporation (“WI Owner”), and VALENS U.S. SPV I, LLC, a Delaware
limited liability company, and VALENS OFFSHORE SPV II, CORP., a Delaware
corporation (collectively, “Assignees”).
 
W I T N E S S E T H:
 
WHEREAS, WI Owner is the owner of various interests in the Leases; and
 
WHEREAS, WI Owner desires to drill fourteen (14) Hydrocarbon wells on the Leases
financed, in part, by loans provided to WI Owner by the Creditor Parties
pursuant to the Securities Purchase Agreement; and
 
WHEREAS, as a condition to the obligation of the Creditor Parties to make the
loans provided for in the Securities Purchase Agreement, WI Owner must convey to
Assignees a Net Profits Interest to be discharged out of Hydrocarbons produced
from the wells financed, in part, by the Creditor Parties pursuant to the
Securities Purchase Agreement.
 
NOW, THEREFORE, in consideration of the mutual benefits and obligations of the
Parties contained herein and the benefits to be received by Assignees pursuant
to the Securities Purchase Agreement, Assignees and WI Owner agree as follows:
 
ARTICLE 1.
 
DEFINITIONS
 
1.1           Defined Terms.  In addition to the terms defined in the
introductory paragraph and the Recitals of this Agreement, for purposes hereof,
the capitalized expressions and terms set forth in Schedule 1.1 shall have the
meanings set forth therein, unless expressly indicated otherwise.  Other terms
may be defined elsewhere in this Agreement and shall, for purposes hereof, have
the meanings so specified, unless expressly indicated otherwise.
 
1.2           References.  The words “hereby,” “herein,” “hereinabove,”
“hereinafter,” “hereinbelow,” “hereof,” “hereto,” “hereunder,” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular article, section, or provision of this
Agreement.  References in this Agreement to articles, sections, exhibits, or
schedules are to such articles, sections, exhibits, or schedules of this
Agreement unless otherwise specified.
 
1.3           Articles and Sections.  This Agreement, for convenience only, has
been divided into articles and sections.  The rights and other legal relations
of the Parties shall be determined from this Agreement as an entirety and
without regard to the aforesaid division into articles and sections and without
regard to headings prefixed to such articles and sections.
 


--------------------------------------------------------------------------------



1.4           Number and Gender.  Whenever the context requires, reference
herein made to a single number shall be understood to include the plural; and
likewise, the plural shall be understood to include the singular.  Words
denoting sex shall be construed to include the masculine, feminine, and neuter,
when such construction is appropriate; and specific enumeration shall not
exclude the general but shall be construed as cumulative.  Definitions of terms
defined in the singular or plural shall be equally applicable to the plural or
singular, as applicable, unless otherwise indicated.
 
ARTICLE 2.
 
CONVEYANCE OF NET PROFITS INTEREST
 
Subject to and in accordance with the terms hereof, and in satisfaction of the
terms of Section 3.2 of the Securities Purchase Agreement, WI Owner agrees to
convey to Assignees, effective as of the Effective Date, the Net Profits
Interest.  The specific terms and conditions applicable to the Net Profits
Interest are set forth in the NPI Conveyance.  Concurrently with the execution
of this Agreement, (a) WI Owner and Assignees have executed, acknowledged, and
delivered counterparts of the NPI Conveyance in sufficient numbers to permit
recording and filing in all relevant jurisdictions, and (b) WI Owner has
delivered to Assignees all consents, waivers, and other matters pertaining to
the Subject Interests required to be obtained by WI Owner to cause the
representation and warranty contained in Section 3.1(g) to be true and correct
with respect to the Subject Interests as of the date of execution hereof.
 
ARTICLE 3.
 
REPRESENTATIONS AND WARRANTIES OF WI OWNER
 
3.1           Representations and Warranties of WI Owner.  As a principal cause
and material inducement to Assignees to execute this Agreement and the NPI
Conveyance and to consummate the transactions described herein and therein, WI
Owner hereby represents and warrants to Assignees, as follows:
 
(a)           WI Owner is a corporation duly organized, validly existing, and in
good standing under the Laws of the State of Delaware and is qualified to do
business in, and is in good standing under the Laws of, the State of Texas.  WI
Owner has all requisite legal right, power, and authority to own and operate its
properties (including, without limitation, the Assets) and to carry on its
business as now conducted.
 
(b)           WI Owner has full capacity, legal right, power, and authority to
enter into and perform this Agreement, the NPI Conveyance, and the transactions
contemplated herein and therein.  The execution, delivery, and performance by WI
Owner of this Agreement, the NPI Conveyance, and the transactions contemplated
herein and therein have been duly and validly authorized and approved by all
necessary corporate action of WI Owner.  This Agreement and the NPI Conveyance
have been duly executed and delivered by WI Owner.  This Agreement and the NPI
Conveyance constitute the legal, valid, and binding obligations of WI Owner,
enforceable against WI Owner in accordance with their respective terms, subject
to the effects of bankruptcy, insolvency, reorganization, moratorium, and
similar Laws, as well as to principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 


--------------------------------------------------------------------------------



 
(c)           The execution, delivery, and performance by WI Owner of this
Agreement and the NPI Conveyance do not and will not (i) conflict with or result
in a breach of any of the provisions of the organizational and governing
documents of WI Owner; (ii) violate any provision of any Law or any order, writ,
judgment, decree, or determination currently in effect having applicability to
WI Owner; (iii) result in a breach of or constitute a default under any
indenture, bank loan, securities purchase agreement, credit agreement, Lease,
Property Agreement, Marketing Agreement, or other agreement or instrument to
which WI Owner is a party or by which WI Owner or the Assets may be currently
bound or affected; or (iv) result in or require the creation or imposition of
any mortgage, lien, pledge, security interest, charge, or other encumbrance upon
any of the Assets under any such indenture, bank loan, securities purchase
agreement, credit agreement, Lease, Property Agreement, Marketing Agreement, or
other agreement or instrument.  WI Owner is not in default under any such order,
writ, judgment, decree, determination, indenture, agreement, or instrument in
any way that now or in the future will materially adversely affect the ability
of WI Owner to perform its obligations under this Agreement or the NPI
Conveyance.
 
(d)          Upon the due execution and delivery by WI Owner of the NPI
Conveyance, the Net Profits Interest will constitute an interest in real
property under the Laws of the State of Texas.
 
(e)           Except as set forth on Schedule 3.1(e), there is no suit, action,
Claim, investigation, or inquiry by any person or entity or by any
administrative agency or governmental body, and no legal, administrative, or
arbitration proceeding (including, without limitation, bankruptcy or
insolvency-related proceedings) pending or, to WI Owner’s Knowledge, threatened
against WI Owner or the Assets, or to which WI Owner is a party, that reasonably
may be expected to (i) result in the material impairment of WI Owner’s title to
any of the Subject Interests; (ii) hinder or impede the operation of all or any
portion of the Leases; (iii) cause the Leases to be subject to reduced rates of
production or other penalties because of Hydrocarbon production in excess of
applicable allowables or otherwise; or (iv) otherwise have a material adverse
effect upon (A) the Subject Interests, (B) the validity or enforceability of
this Agreement or the NPI Conveyance, (C) the ability of WI Owner to consummate
the transactions contemplated in this Agreement or perform its obligations under
the NPI Conveyance, or (D) generally the business, properties, assets, or
condition, financial or otherwise, of WI Owner.
 
(f)           No authorization, consent, approval, exemption, franchise, permit,
or license of, or filing with, any Governmental Authority is required to
authorize, or is otherwise required in connection with, the valid execution,
delivery, and performance by WI Owner of this Agreement and the NPI Conveyance.
 
(g)           Except as set forth in Schedule 3.1(g), none of the Subject
Interests is subject to a preferential right to purchase, third Person consent
to assignment requirement, right of first refusal, right of first offer or
similar right or restriction, the operation of which is triggered by the
execution and delivery of this Agreement or the NPI Conveyance.  All consents to
assignment and waivers of preferential purchase or other rights necessary to
permit the valid conveyance to Assignees of the Net Profits Interest and the
execution and delivery of this Agreement and the NPI Conveyance have been
obtained or the time for giving such consents or waivers has expired following a
written request therefor.  All advance notifications to third Persons of the
transactions contemplated herein and in the NPI Conveyance necessary to permit
the valid conveyance to Assignees of the Net Profits Interest and the execution
and delivery of this Agreement and the NPI Conveyance have been timely and
properly given.
 


--------------------------------------------------------------------------------



 
(h)           The Subject Interests are free and clear of any liens, mortgages,
deeds of trust, pledges, security interests, or other encumbrances, except as
set forth on Schedule 3.1(h).
 
(i)           All Taxes imposed or assessed with respect to, measured by,
charged against, or attributable to the Subject Interests have been duly paid.
 
(j)           Each Lease is in full force and effect, at a minimum, with respect
to the lands described in conjunction therewith on Exhibit A as comprising the
Subject Interests.  WI Owner is not in material breach or material default, and
there has occurred no event, fact, or circumstance that, with the lapse of time
or the giving of notice, or both, would constitute such a breach or default by
WI Owner, with respect to any of its obligations under any Lease, and, to WI
Owner’s Knowledge, no other Person owning any interest in any Lease is in
material breach or material default with respect to any of its obligations
thereunder.  No lessor under any Lease has given or, to WI Owner’s Knowledge,
threatened to give notice of any action to terminate, cancel, rescind,
repudiate, or procure a judicial reformation of any Lease or any provision
thereof.  None of the Leases is subject to a limitation as to depths covered.
 
(k)           WI Owner has correctly made, or caused to be correctly made, all
payments, including, without limitation, royalties, rentals, shut-in well
payments, and other lease maintenance payments, due in respect of the Leases
thereunder.
 
(l)            Each Lease authorizes surface operations on the lands covered
thereby for the drilling, development, operation, and production of Hydrocarbon
wells, or for those Leases as to which surface operations are restricted or
impractical for operational or regulatory reasons, there exist Leases covering
contiguous acreage from which surface operations with respect to such
surface-restricted Leases may be conducted.
 
(m)           There are no agreements, instruments, or documents affecting the
Subject Interests other than the Property Agreements and the Marketing
Agreements described on Schedule 3.1(m).  WI Owner has furnished or made
available to Assignees true and complete copies of all of the Property
Agreements and Marketing Agreements.  With respect to the Property Agreements
and Marketing Agreements:  (i) all of the Property Agreements and Marketing
Agreements are in full force and effect; (ii) WI Owner is not in material breach
or material default, and there has occurred no event, fact, or circumstance
that, with the lapse of time or the giving of notice, or both, would constitute
such a breach or default by WI Owner, with respect to any of its obligations
under any Property Agreement or Marketing Agreement; (iii) to WI Owner’s
Knowledge, no other Person who is a party thereto is in material breach or
material default with respect to any of its obligations under any Property
Agreement or Marketing Agreement; and (iv) neither WI Owner nor, to WI Owner’s
Knowledge, any other party to any Property Agreement or Marketing Agreement has
given or threatened to give notice of any action to terminate, cancel, rescind,
or procure a judicial reformation of such Property Agreement or Marketing
Agreement or any provision thereof.
 


--------------------------------------------------------------------------------



 
(n)           Except as set forth on Schedule 3.1(n), the Subject Interests are
not subject to any area of mutual interest provision, interest reversion or
conversion, or other contract or provision thereof under which WI Owner or
Assignees may be obligated to make assignments to third parties of interests in
any Subject Interest prior to the Effective Date.
 
(o)           All costs and expenses incurred in connection with the operation
of the Subject Interests for which WI Owner is responsible and has received
invoices from the operator(s) thereof have been paid, and there are no
outstanding calls or payments due from WI Owner under the terms of the Property
Agreements or the Marketing Agreements.  Neither the Leases nor the Property
Agreements contain any expressed contractual obligations to drill additional
wells or to engage in other development operations, except for obligations
arising under offset well provisions and obligations arising under Property
Agreements that allow the parties thereto to elect whether to
participate.  There are no material operations on any Lease under any of the
Property Agreements with respect to which either WI Owner or any other Person
has become a non-consenting party.
 
(p)           The Subject Interests are not subject to any regulatory refund
obligation, and, to WI Owner’s Knowledge, there has occurred no event, fact, or
circumstance that, with the lapse of time or the giving of notice, or both,
would give rise to such a regulatory refund obligation.
 
(q)           No third party has any call, right of first refusal, or
preferential right to purchase any Hydrocarbons produced from or allocable to
the Subject Interests.
 
(r)            Except as set forth in Schedule 3.1(r), WI Owner is not a party
to or bound by, and the Subject Interests and the Hydrocarbons attributable
thereto are not encumbered or affected by, any gas balancing, deferred
production, gas banking, or similar agreement or arrangement.  Except as shown
on Schedule 3.1(r), WI Owner is not in an “overlift,” “overproduced,”
“underproduced”, or similar status under any such agreement or arrangement.
 
(s)           Neither the Subject Interests nor the Hydrocarbons attributable
thereto are subject to any contract, agreement, or arrangement (including,
without limitation, advance payment agreements, prepayments, take-or-pay makeup
obligations, or otherwise) whereby the owner of the Hydrocarbons or any part
thereof is not entitled to convey the Hydrocarbons or to market the Hydrocarbons
and to obtain the full market price or value of the same at the time of
delivery.
 


--------------------------------------------------------------------------------



 
(t)           To WI Owner’s Knowledge, no Casualty Event or Environmental
Liability adversely affecting any material portion of the Subject Interests or
the operation thereof, or adversely affecting the ability of WI Owner to perform
its obligations under this Agreement or the NPI Conveyance, has occurred or
accrued.
 
(u)           WI Owner and, to WI Owner’s Knowledge, the operators of the
Leases, have complied in all material respects with all Laws (including, without
limitation, Environmental Laws), licenses, and permits relating to the Assets,
other than violations that could not (either individually or collectively)
reasonably be expected to have a Material Adverse Effect on WI Owner.  WI Owner
and, to WI Owner’s Knowledge, the operator(s) of the Leases, as applicable, have
all approvals, authorizations, consents, licenses, and permits from Governmental
Authorities required under applicable Laws (including, without limitation,
Environmental Laws) in connection with the ownership and operation of the
Leases, and have properly made all filings necessary or appropriate to obtain
such approvals, authorizations, consents, licenses, and permits.  All of such
licenses, permits, filings, approvals, authorizations, and consents are in full
force and effect.  Neither WI Owner nor, to WI Owner’s Knowledge, any other
Person has received notice from any Governmental Authority having jurisdiction
over the Leases that any such applicable Law, permit, license, or filing has
been violated or not complied with by WI Owner or any other Person.
 
(v)           Without limiting the representations and warranties contained in
Section 3.1(u), WI Owner has not (i) received notice or otherwise learned of any
Environmental Liability in, on, affecting, or otherwise relating in any way to
any Lease that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect on WI Owner arising in connection with (A) any
non-compliance with or violation of any Environmental Law or (B) the Release (or
threatened Release) of a Hazardous Substance, or (ii) received notice or
otherwise learned of any federal or state investigation evaluating whether any
remedial action is needed to respond to a Release (or threatened Release) of a
Hazardous Substance in, on, affecting, or otherwise relating in any way to any
Lease for which WI Owner may be liable.  No Release of Hazardous Substances by
WI Owner in, on, from, affecting, or relating in any way to any Lease or any
property of WI Owner adjacent thereto has occurred, and WI Owner has not
received any Environmental Complaint.
 
(w)           There are no bankruptcy, insolvency, reorganization, or
arrangement proceedings pending, being contemplated by, or to WI Owner’s
Knowledge, threatened against WI Owner or any Affiliate that controls WI Owner.
 


--------------------------------------------------------------------------------



ARTICLE 4.
 
MISCELLANEOUS
 
4.1           Further Assurances.  WI Owner and Assignees agree to take all such
further actions and to execute, acknowledge, and deliver all such further
documents as are necessary or useful to effectuate the conveyance of the Net
Profits Interest and to carry out the purposes of this Agreement and the NPI
Conveyance.
 
4.2           Survival.  The representations, warranties, covenants, agreements,
and indemnities in this Agreement shall survive the execution and delivery of
the NPI Conveyance and the consummation of the transactions described herein and
therein.
 
4.3           Expenses; Taxes.  WI Owner shall bear and pay all fees, costs, and
expenses incurred by both WI Owner and Assignees in negotiating this Agreement
and the NPI Conveyance and consummating the transactions contemplated herein and
therein.  All required documentary, filing, and recording fees and expenses
incurred in connection with the filing and recording of the NPI Conveyance, as
well as all state sales and use taxes and real estate transfer taxes (including
any applicable interest or penalties) incurred or imposed with respect to the
transactions described in this Agreement and the NPI Conveyance, shall be borne
and paid by WI Owner.  Each Party shall assume responsibility for, and shall
bear and pay, all federal and state income, franchise, and other similar taxes
(including any applicable interest or penalties) incurred by or imposed upon
such Party with respect to the transactions described in this Agreement.  Prior
to the Effective Date, all Taxes based upon or measured by the ownership of the
Subject Interests, Hydrocarbon production therefrom, or the receipt of proceeds
thereof, shall be borne and paid by WI Owner, and after the Effective Date,
shall be allocated as set forth in the NPI Conveyance.
 
4.4           Notices.  All notices, requests, demands, instructions and other
communications required or permitted to be given hereunder shall be in writing
and shall be (a) delivered personally, (b) mailed by certified U.S. mail,
postage prepaid and return receipt requested, (c) sent by bonded courier, or (d)
sent by facsimile, as follows:
 
If to WI Owner:
 
Gulf Coast Oil Corporation
5851 San Felipe, Suite 775
Houston, Texas  77057
Attention:  Chief Financial Officer
Facsimile No.:  (713) 266-4358
If to Assignees:
 
Valens U.S. SPV I, LLC
Valens Offshore SPV II, Corp.
c/o Valens Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, New York  10017
Attention:  Portfolio Services
Facsimile No.:  (212) 581-5037
   
with a copy to:
 
David M. Loev, Esquire
The Loev Law Firm, PC
6300 West Loop South, Suite 280
Bellaire, Texas  77401
Facsimile No.:  (713) 524-4122
with a copy to:
 
Loeb & Loeb, LLP
345 Park Avenue
New York, New York  10154
Attention:  Scott J. Giordano, Esq.
Facsimile No.:  (212) 407-4990
     
and to:
 
Jackson Walker L.L.P.
1401 McKinney, Suite 1900
Houston, Texas  77010
Attention:  Michael P. Pearson, Esquire
Facsimile No.:  (713) 752-4221
   

or to such other place within the United States of America as either Party may
designate as to itself by written notice to the other.  All notices given by
personal delivery, courier, or mail shall be effective on the date of actual
receipt at the appropriate address.  Notice given by telecopier shall be
effective upon actual receipt if received during recipient’s normal business
hours or at the beginning of the next Business Day after receipt if received
after the recipient’s normal business hours.
 
4.5           Indemnification.
 
(a)           Notwithstanding the execution of the NPI Conveyance, regardless of
any investigation made at any time by or on behalf of Assignees or any
information Assignees may have, and regardless of the presence or absence of
insurance, WI Owner shall indemnify and hold harmless Assignees and Assignees’
respective successors, assigns, Affiliates, shareholders, partners, members,
directors, officers, managers, employees, agents, and representatives
(collectively, the “Indemnified Parties”) from and against any and all Claims
caused by, arising out of, resulting from, or relating in any way to, and shall
pay the Indemnified Parties any sum that the Indemnified Parties pay or become
obligated to pay on account of: (i) any breach or default in the performance by
WI Owner of any covenant or agreement of WI Owner contained in this Agreement or
the NPI Conveyance; (ii) any breach of a warranty or an inaccurate or erroneous
representation made by WI Owner in this Agreement or the NPI Conveyance; and
(iii) all liability or obligation to third Persons (including, without
limitation, liabilities resulting from injury to or death of any Person,
Persons, or other living things, or loss or destruction of or damage to
property, as well as Environmental Liabilities), whether arising in contract, in
tort, or by operation of Law, arising out of, resulting from, or relating in any
way to the ownership, use, possession, and operation of the Assets and the
production, handling, and marketing of Hydrocarbons therefrom by WI Owner;
provided, however, that in no event shall the terms of this Section 4.5(a) be
deemed to create personal liability on the part of WI Owner with respect to the
satisfaction or discharge of the Net Profits Interest.  IT IS THE INTENT OF THE
PARTIES THAT THE FOREGOING INDEMNITY BE WITHOUT REGARD TO THE CAUSE OR CAUSES OF
THE CLAIM TO BE INDEMNIFIED, INCLUDING, WITHOUT LIMITATION, THE NEGLIGENCE OF
ASSIGNEES, OR EITHER OF THEM, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT, OR
CONCURRENT, OR ACTIVE OR PASSIVE, OR THE STRICT LIABILITY OF ASSIGNEES, OR
EITHER OF THEM.
 


--------------------------------------------------------------------------------



 
(b)           Assignees shall give to WI Owner prompt written notice and
particulars of any Claim for which indemnification is sought.  At its option, WI
Owner may:  (i) permit Assignees to respond to the Claim in the manner set forth
in its notice; or (ii) assume responsibility for and conduct the negotiation,
defense, or settlement of the Claim; provided, however, that Assignees shall at
all times have the right to participate in the defense thereof and to be
represented, at their sole expense, by counsel selected by them.  No such Claim
shall be compromised or settled by either WI Owner or Assignees, as applicable,
in any manner that might adversely affect the interest of the other Party
without the prior written consent of such other Party.
 
4.6           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ANY
CONFLICTS OF LAW PRINCIPLES.
 
4.7           Limitation on Damages.  For the breach or non-performance by any
Party of any representation, warranty, covenant, or agreement contained in this
Agreement, the liability of the obligor shall be limited to direct actual
damages only, except to the extent that the obligee is entitled to specific
performance or injunctive relief.  NEITHER WI OWNER NOR ASSIGNEES SHALL BE
LIABLE TO THE OTHER FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY, OR
INDIRECT DAMAGES, LOST PROFITS, OR OTHER BUSINESS INTERRUPTION DAMAGES, IN TORT,
IN CONTRACT, UNDER ANY INDEMNITY PROVISION, ARISING BY OPERATION OF LAW, OR
OTHERWISE AS TO ANY MATTER RELATING TO THIS AGREEMENT, THE NPI CONVEYANCE, OR
THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN.  Without limiting the
foregoing, if the NPI Conveyance or any Lease is rejected as an unexpired lease
or executory contract pursuant to any of the terms of Section 365 of the United
States Bankruptcy Code, the damages recoverable as a result of such rejection
shall equal the value as of the date of rejection of the future obligations
remaining under the NPI Conveyance at the time of the rejection, determined in a
commercially reasonably manner.
 
4.8           Successors and Assigns.
 
(a)           This Agreement shall be binding upon and, subject to the following
restriction, shall inure to the benefit of the Parties and their respective
permitted successors and assigns.  Nothing contained herein shall in any way
limit or restrict the right of Assignees, or Assignees’ successors and assigns,
to sell, convey, assign, transfer, mortgage, pledge, or create a lien or
security interest in their respective rights or obligations hereunder in whole
or in part; provided, however, that (i) any such transfer shall expressly be
made subject to the terms of this Agreement and the NPI Conveyance and (ii) the
prospective transferee from Assignees shall expressly agree to assume and
perform all of Assignees’ covenants and obligations under the terms of this
Agreement and the NPI Conveyance.  WI Owner shall not Transfer its rights or
obligations hereunder separately from the Subject Interests without the prior
written consent of Assignees.
 


--------------------------------------------------------------------------------



 
(b)           Transfers by WI Owner of the Subject Interests shall be subject to
the terms of Section 7.2 of the NPI Conveyance.  In the event of a Transfer by
WI Owner that includes only the Subject Interests, or any portion thereof, and
Net Profits Interest attributable thereto, WI Owner shall pay to Assignees, as
consideration for Assignees’ reconveyance to WI Owner of the Net Profits
Interest in advance of such Transfer as required under Section 7.2(b) of the NPI
Conveyance, an amount equal to forty-nine percent (49%) of the total purchase
price (net of all applicable adjustments) to be paid by the prospective
transferee to WI Owner with respect to the Subject Interests (including the Net
Profits Interest) being Transferred as part of the same transaction or series of
transactions.
 
(c)           In the event of a Transfer by WI Owner that includes the Subject
Interests, or any portion thereof, and the Net Profits Interest attributable
thereto, as part of a larger transaction, WI Owner shall pay to Assignees, as
consideration for Assignees’ reconveyance to WI Owner of the Net Profits
Interest in advance of such Transfer as required under Section 7.2(b) of the NPI
Conveyance, an amount equal to forty-nine percent (49%) of the portion of the
total purchase price (net of all applicable adjustments) to be paid by the
prospective transferee to WI Owner with respect to all properties, assets, and
interests of every kind and character being Transferred by WI Owner to such
prospective transferee as part of the same transaction or series of related
transactions that is allocable, under the terms of the relevant acquisition
document(s), to the Subject Interests, or the portion thereof being Transferred,
and the Net Profits Interest attributable thereto.  Notwithstanding the
preceding sentence of this Section 4.8(c) to the contrary, in the absence of
such an allocation of values to the individual properties, assets, and interests
being Transferred in the relevant acquisition documents, or if Assignees
determine, in the good faith exercise of their business judgment, that the
values allocated to the relevant Subject Interests (including the Net Profits
Interest) set forth in the acquisition documents are not at least equivalent to
the values established for such Subject Interests (including the Net Profits
Interest) in the most recent reserve report provided by WI Owner to the Creditor
Parties pursuant to Section 6.18 of the Securities Purchase Agreement (adjusted
to reflect production from or allocable to such Subject Interests during the
period from the effective date of such reserve report through the effective date
of the Transfer), the consideration payable to Assignees for the reconveyance to
WI Owner of the Net Profits Interest, or relevant portion thereof, in advance of
such Transfer shall be an amount equal to forty-nine percent (49%) of the values
established for the Subject Interests being transferred (including the Net
Profits Interest) in such reserve report.
 
4.9           Unenforceable or Inapplicable Provisions.  If any provision hereof
is invalid or unenforceable in any jurisdiction, the other provisions hereof
shall remain in full force and effect in such jurisdiction, and the remaining
provisions hereof shall be liberally construed in favor of Assignees, and their
successors and assigns, in order to effectuate the terms hereof, and the
invalidity of any provision hereof in any jurisdiction shall not affect the
validity or enforceability of any such provision in any other jurisdiction.
 
4.10           Execution in Counterparts. This Agreement has been executed in
several counterparts, each of which shall be deemed to be an original and all of
which are identical.  All of such counterparts together shall constitute but one
and the same agreement.  All of said documents are integral parts of one
consolidated transaction and are to be construed as a single transaction.
 
4.11           Entire Agreement.  This Agreement, together with the NPI
Conveyance, shall constitute the entire agreement between the Parties covering
the subject matter hereof, and there are no agreements, modifications,
conditions, or understandings, written or oral, expressed or implied, pertaining
to the subject matter hereof which are not contained herein or therein.
 
4.12           Amendment; Waiver.  This Agreement shall not be modified or
changed except in writing signed by all Parties.  No provision of this Agreement
shall be waived except in writing signed by the Party granting the waiver.  A
waiver of any breach or a failure to enforce any of the terms or conditions of
this Agreement shall not in any way affect, limit, or waive a Party’s rights
under this Agreement at any time to enforce strict compliance thereafter with
every term or condition of this Agreement.
 

--------------------------------------------------------------------------------


EXECUTED on the date first set forth above.
 


 
WI OWNER:
 


 
GULF COAST OIL CORPORATION
 


 


 
By:  /s/ Edward R.
DeStefano                                                     
 
  Edward R. DeStefano
 
  President and Chief Executive Officer
 


 


--------------------------------------------------------------------------------





 
ASSIGNEES:
 


 
VALENS U.S. SPV I, LLC
 


 
By:           Valens Capital Management, LLC,
its Investment Manager
 
By:   /s/ Patrick Regan                                                  
Name:  Patrick
Regan                                                             
 
          Authorized Signatory
 
VALENS OFFSHORE SPV II, CORP.
 


 
By:           Valens Capital Management, LLC,
its Investment Manager
 
 
By:   /s/ Patrick Regan                                                 
Name:  Patrick Regan                                                            
 
          Authorized Signatory
 
SCHEDULES
 
Schedule 1.1
-
Definitions
Schedule 3.1(e)
-
WI Owner’s Litigation
Schedule 3.1(g)
-
Preferential Purchase Rights; Required Third Person Consents to Assignment
Schedule 3.1(h)
-
Liens and Encumbrances
Schedule 3.1(m)
-
Property Agreements; Marketing Agreements
Schedule 3.1(n)
-
Future Assignment Obligations
Schedule 3.1(r)
-
Production Imbalances and Related Items
     

EXHIBITS
 
Exhibit A
-
Subject Interests
Exhibit B
-
Form of Conveyance of Net Profits Overriding Royalty Interest
     





--------------------------------------------------------------------------------



SCHEDULE 1.1
 
 
Definitions
 
“Affiliate” means, with respect to any person, any other person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with such person.  The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”)
as used with respect to any person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person, whether through the ownership of voting securities, by
contract, or otherwise.
 
 “Business Day” means any day which is not a day on which national banking
institutions in New York, New York, are closed as authorized or required by Law.
 
“Casualty Event” means, with respect to all or any material portion of an Asset,
any destruction by fire, blowout, leak, explosion, or other casualty (above or
below ground) or any taking, or pending or threatened taking, in condemnation or
under the right of eminent domain, of any Asset or portion thereof.
 
“Central Time” means Central Standard Time or Central Daylight Savings Time, as
in effect in Dallas, Texas, on the day in question.
 
“Claims” means any and all claims, demands, liens, notices of non-compliance or
violation, notices of liability or potential liability, investigations, actions
(whether judicial, administrative, or arbitrational), causes of action, suits,
controversies, losses, judgments, damages, liabilities, costs, expenses,
interest, penalties, taxes, fines, obligations, and deficiencies, including,
without limitation, reasonable attorneys’ fees and other costs and expenses of
the Party defending a claim incident to the investigation and defense thereof
that results in litigation or arbitration, or the settlement of any claim, or,
in the case of a claim subject to indemnification hereunder, the enforcement by
the Party receiving indemnification of the provisions of Section 4.5, as
applicable.
 
“Creditor Parties”, as defined in the Securities Purchase Agreement, means,
collectively, Assignees, as “Purchasers” under the terms of the Securities
Purchase Agreement, and LV Administrative Services, Inc., as administrative and
collateral agent for each Purchaser.
 
“Effective Date” means 7:00 A.M., Central Time, on the first Day of the Month
following the first to occur of (a) the payment in full by WI Owner to Assignees
of all amounts (including principal and accrued interest) owed by WI Owner under
the terms of the Notes, or (b) the “Maturity Date” of the Notes (as such term is
defined therein).
 
“Environmental Complaint” means any written or oral complaint, order, directive,
claim, citation, notice of environmental report or investigation, or other
notice by any governmental authority or any other Person with respect to (a) air
emissions, (b) spills, releases, or discharges to soils, any improvements
located thereon, surface water, groundwater, or the sewer, septic, waste
treatment, storage, or disposal systems servicing any Lease, (c) solid or liquid
waste disposal, (d) the use, generation, storage, transportation, or disposal of
any Hazardous Substance, or (e) other environmental, health, or safety matters
affecting any Lease or the business conducted thereon.
 


--------------------------------------------------------------------------------



 
“Environmental Laws” means (a) the following federal laws as they may be cited,
referenced, and amended from time to time:  the Clean Air Act, the Clean Water
Act, the Safe Drinking Water Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Endangered Species Act, the Resource
Conservation and Recovery Act, the Hazardous Materials Transportation Act, the
Superfund Amendments and Reauthorization Act, and the Toxic Substances Control
Act; (b) any and all equivalent environmental statutes of any state in which any
Asset is situated, as they may be cited, referenced and amended from time to
time; (c) any rules or regulations promulgated under or adopted pursuant to the
above federal and state laws; and (d) any other equivalent federal, state, or
local statute or any requirement, rule, regulation, code, ordinance, or order
adopted pursuant thereto, including those relating to the generation,
transportation, treatment, storage, recycling, disposal, handling, or Release of
Hazardous Substances.
 
“Environmental Liability”  means any claim, demand, obligation, cause of action,
accusation, allegation, order, violation, damage, injury, judgment, penalty or
fine, cost of enforcement, cost of remedial action, or any other cost or expense
whatsoever, including reasonable attorneys’ fees and disbursements, resulting
from the violation or alleged violation of any Environmental Law or the
imposition of any Environmental Lien.
 
“Environmental Lien” means a lien in favor of a Governmental Authority or other
Person for (a) any liability under an Environmental Law or (b) damages arising
from or costs incurred by such Governmental Authority or other Person in
response to a Release (or threatened Release) of Hazardous Substances into the
environment.
 
“Governmental Authority” means any governmental or quasi-governmental federal,
state, provincial, county, city, or other political subdivision of the United
States, any foreign country, or any department, bureau, agency, commission,
court, or other statutory or regulatory body or instrumentality thereof.
 
“Hazardous Substances” shall mean flammables, explosives, radioactive materials,
hazardous wastes, asbestos, or any material containing asbestos, polychlorinated
biphenyls (PCBs), toxic substances or related materials, petroleum, petroleum
products, associated oil or natural gas exploration, production, and development
wastes, or any substances defined as “hazardous substances,” “hazardous
materials,” “hazardous wastes,” or “toxic substances” under the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, the
Superfund Amendments and Reauthorization Act, as amended, the Hazardous
Materials Transportation Act, as amended, the Resource Conservation and Recovery
Act, as amended, the Toxic Substances Control Act, as amended, or any other
Environmental Laws.
 


--------------------------------------------------------------------------------



“Hydrocarbons” shall have the meaning given that term in the NPI Conveyance.
 
The term “Indemnified Parties” is defined in Section 4.5(a).
 
“Knowledge” means, for purposes of Article 3, (a) knowledge of those matters of
which a Person is charged with constructive notice under applicable Law, and (b)
actual knowledge.
 
“Laws” means all constitutions, laws, statutes, ordinances, rules,  and
regulations of the United States, any foreign country, or any domestic or
foreign state, and any local, state, or federal political subdivision or agency
thereof, as well as all decisions of courts having the effect of law in each
such jurisdiction.
 
“Leases” means the oil and gas leases, fee mineral interests, and other
interests described, referred to, or identified in Exhibit A as to all lands
covered thereby (or the applicable part or portion thereof if specifically
limited in depth and/or areal extent), together with, in the case of an oil and
gas lease, any renewal or extension of such lease (as to all or any part or
portion thereof), and any replacement lease taken upon or in anticipation of the
expiration or termination of such lease (if executed and delivered during the
term of or within one (1) year after expiration of the predecessor lease), as to
all lands and depths described in the predecessor lease (unless the predecessor
lease is specifically limited in depth or areal extent, in which event only such
portion of such lease shall be considered a renewal or extension or a
replacement lease subject to this Agreement).
 
“Marketing Agreements” means the Hydrocarbon processing, sale, purchase,
exchange, gathering, transportation, and other marketing-related contracts,
agreements, and rights owned by WI Owner or to which WI Owner is a party and
that are appurtenant to or affect the Subject Interests, described more
particularly on Schedule 3.1(m).
 
“Material Adverse Effect” shall have the meaning given to that term in the
Securities Purchase Agreement.
 
“NPI Conveyance” means the Conveyance of Net Profits Overriding Royalty Interest
to be executed by WI Owner in favor of Assignee with respect to the Net Profits
Interest, substantially in the form attached hereto as Exhibit B.
 
“Net Profits Interest” means the net profits overriding royalty interest to be
conveyed by WI Owner to Assignee out of the Subject Interests as provided in
this Agreement, subject to and in accordance with the terms of the NPI
Conveyance.
 
“Notes” mean, collectively, (a) the Secured Term Note dated of even date
herewith, from WI Owner to Valens U.S. SPV I, LLC, in the original principal
amount of $3,100,000.00, and (b) the Secured Term Note dated of even date
herewith, from WI Owner to Valens Offshore SPV II, Corp., in the original
principal amount of $4,000,000.00.
 
“Parties” shall mean, collectively, WI Owner and Assignees.
 


--------------------------------------------------------------------------------



“Permitted Encumbrances” shall have the meaning given that term in the NPI
Conveyance.
 
“Person” means any individual, natural person, corporation, joint venture,
partnership, limited partnership, limited liability company, limited liability
partnership, trust, estate, business trust, association, governmental entity or
other entity.
 
“Property Agreements” means all of the operating agreements, unit operating
agreements, processing plant operating agreements, pooling and unitization
agreements, and other contracts, agreements, and rights owned by WI Owner, in
whole or in part, to the extent that they are appurtenant to or affect the
Subject Interests, described more particularly on Schedule 3.1(m).
 
“Release of Hazardous Substances” means any emission, spill, release, disposal,
or discharge, except in accordance with a valid permit, license, certificate, or
approval of the relevant governmental authority, of any Hazardous Substance into
or upon (a) the air, (b) soils or any improvements located thereon, (c) surface
water or groundwater, or (d) the sewer or septic system, or the waste treatment,
storage, or disposal system servicing any Lease, with respect to which WI Owner
is legally obligated to respond under applicable Environmental Laws by notifying
the relevant governmental authority, investigating, or undertaking corrective
action.
 
“Securities Purchase Agreement” means the Securities Purchase Agreement dated of
even date herewith, between Gulf Coast Oil Corporation, the purchasers from time
to time a party thereto, and LV Administrative Services, Inc., as administrative
and collateral agent for each purchaser.
 
“Subject Interests” means:  (a) the undivided leasehold interests and the
associated net revenue interests of WI Owner described more particularly on
Exhibit A in and to the Leases and the other rights and interests described more
particularly in Exhibit A, INSOFAR ONLY AS the Leases cover and include the
lands identified in Exhibit A, which comprise the drill site locations for the
proposed wells listed on Exhibit A, all as provided in Exhibit A; (b) all
rights, titles, and interests of WI Owner in and to all Hydrocarbons produced,
saved, and marketed from or allocable to the proposed Hydrocarbon wells listed
on Exhibit A once such wells are drilled and completed, and any Hydrocarbon
wells drilled thereafter on the Leases, INSOFAR ONLY AS the Leases cover and
include the lands identified in Exhibit A, and any unit into which any such
Lease, INSOFAR ONLY AS such Lease covers and includes the lands identified in
Exhibit A, is pooled or unitized; and (c) any and all other rights, titles, and
interests of WI Owner in or with respect to all voluntary or compulsory pooling
or unitization agreements or orders, farmout agreements, farmin agreements,
operating agreements, Hydrocarbon purchase and sale agreements, licenses,
permits, and all other contracts of any kind whatsoever covering or affecting
the production or marketing of Hydrocarbons from the Leases, INSOFAR ONLY AS the
Leases cover and include the lands identified in Exhibit A, and any unit into
which any such Lease, INSOFAR ONLY AS such Lease covers and includes the lands
identified in Exhibit A, is pooled or unitized, and attributable to the
interests of WI Owner therein.
 
“Taxes” means all ad valorem, property, occupation, gathering, pipeline
regulating, windfall profit, severance, gross production, gross receipts, Btu,
energy, excise, and other taxes and governmental charges and assessments imposed
on the Subject Interests, the Net Profits Interest, the Hydrocarbons
attributable thereto, or the proceeds therefrom, other than income, franchise,
or similar taxes.
 
“Transfer” means, for purposes of Section 4.8, as applicable, (a) a sale,
exchange, assignment, conveyance, gift, bequest, devise, disposition, or other
direct transfer of title to an asset, (b) a transfer of the equity interests of
the Person owning the relevant asset or, in the case of an entity other than an
individual, the direct parent of such entity, or (c) a merger, consolidation,
reorganization, or other business combination of such Person or, in the case of
an entity other than an individual, the direct parent of such entity.
 




--------------------------------------------------------------------------------



SCHEDULE 3.1(e)
 


 
WI OWNER’S LITIGATION
 
None.
 




--------------------------------------------------------------------------------



SCHEDULE 3.1(g)
 


 
PREFERENTIAL PURCHASE RIGHTS; REQUIRED THIRD
 
PERSON CONSENTS TO ASSIGNMENT
 
None.
 




--------------------------------------------------------------------------------



SCHEDULE 3.1(h)
 


 
LIENS AND ENCUMBRANCES
 




1.
Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment
of Production, from Gulf Coast Oil Corporation, as Mortgagor, to Eugene Grin, as
Trustee, for the benefit of Laurus Master Fund, Ltd., as Mortgagee, dated as of
April 26, 2006, filed and recorded as follows:
     
JURISDICTION
FILING DATA
       
TEXAS
         
Atascosa County
Filed on April 27, 2006, under Instrument No. 81631, Official Records
       
McMullen County
Filed on April 27, 2006, under Instrument No. 61695 Volume 168 Page 371





2.
UCC-1 Financing Statement reflecting Gulf Coast Oil Corporation, as Debtor, and
Laurus Master Fund, Ltd., as Secured Party, relating to the Mortgage dated as of
April 26, 2006, filed and recorded as follows:
       
JURISDICTION
FILING DATA
       
TEXAS
         
McMullen County
Filed on April 28, 2006, Volume 168 Page 426





--------------------------------------------------------------------------------





3.
Amended and Restated Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production from Gulf Coast Oil Corporation, as
Mortgagor, to Eugene Grin, as Trustee, for the benefit of Laurus Master Fund,
Ltd., as Mortgagee, dated as of June 30, 2006, filed and recorded as follows:
     
JURISDICTION
FILING DATA
       
TEXAS
         
Atascosa County
Filed on July 3, 2006, under Instrument No. 83177, Official Records
       
McMullen County
Filed on July 3, 2006, under Instrument No. 61899 Volume 170 Page 01





4.
UCC-1 Financing Statement reflecting Gulf Coast Oil Corporation, as Debtor, and
Laurus Master Fund, Ltd., as Secured Party, relating to the Mortgage dated as of
June 30, 2006, filed and recorded as follows:
     
JURISDICTION
FILING DATA
       
TEXAS
         
Atascosa County
Filed on July 10, 2006, under Instrument No. 83277, Official Records
       
McMullen County
Filed on July 3, 2006, Volume 170 Page 92





--------------------------------------------------------------------------------





5.
First Amendment to Amended and Restated Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment of Production from Gulf Coast Oil
Corporation, as Mortgagor, to Eugene Grin, as Trustee, for the benefit of Laurus
Master Fund, Ltd., as Mortgagee, dated January 30, 2007, filed and recorded as
follows:
     
JURISDICTION
FILING DATA
       
TEXAS
         
Atascosa County
Filed on February 5, 2007, under Instrument No. 88090, Official Records
       
McMullen County
Filed on February 5, 2007, under Instrument No. 62467 Volume 173 Page 89





6.
UCC-1 Financing Statement reflecting Gulf Coast Oil Corporation, as Debtor, and
Laurus Master Fund, Ltd., as Secured Party, relating to the First Amendment
dated January 30, 2007, filed and recorded as follows:
     
JURISDICTION
FILING DATA
       
TEXAS
         
Atascosa County
Filed on January 10, 2007, under Instrument No. 87556, Official Records


--------------------------------------------------------------------------------



SCHEDULE 3.1(m)
 


 
PROPERTY AGREEMENTS; MARKETING AGREEMENTS
 
A.
Property Agreements

 
 
None.

 

 
 
B.
Marketing Agreements

 
 
Crude Oil Purchase Agreement, GulfMark Contract No. 52010, dated May 19, 2006,
between Gulf Coast Oil Corporation, as Seller, and GulfMark Energy, Inc., as
Buyer, as amended.


--------------------------------------------------------------------------------



SCHEDULE 3.1(n)
 


 
FUTURE ASSIGNMENT OBLIGATIONS
 
None.
 




--------------------------------------------------------------------------------



SCHEDULE 3.1(r)
 


 
PRODUCTION IMBALANCES AND RELATED ITEMS
 
None.
 




--------------------------------------------------------------------------------



EXHIBIT A
 


 
[Confidential Information Removed]
 



--------------------------------------------------------------------------------



EXHIBIT B
 


 


 
Attached to and made a part of Net Profits Interest Agreement
 
dated as of November 20, 2007, between
 
Gulf Coast Oil Corporation, as WI Owner, and
 
Valens U.S. SPV I, LLC, and Valens Offshore SPV II, Corp., as Assignees
 
Form of Conveyance of Net Profits Overriding Royalty Interest
 






--------------------------------------------------------------------------------


